            Case 1:19-cv-01523-AWI-SAB Document 67 Filed 04/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10       JORGE CONTRERAS,                                           Case No. 1:19-cv-01523-AWI-SAB
11                     Petitioner,                                  DEATH PENALTY CASE
12             v.                                                   ORDER SCHEDULING PETITIONER’S
                                                                    SECOND MOTION FOR EQUITABLE
13       RONALD DAVIS, Warden of San Quentin State                  TOLLING
         Prison,
14                                                                  (ECF No. 65)
                       Respondent.
15

16            The record reflects that on April 20, 2021, Petitioner, through counsel, filed a motion
17 for further equitable tolling of the deadline for filing his petition for writ of habeas corpus in

18 this proceeding. The motion has not been set for hearing.

19            Accordingly, Respondent shall file his response to the instant motion by not later than
20 May 11, 2021. Petitioner’s reply shall be filed by not later than ten (10) days from the filed

21 date of the response. Thereupon, the matter shall be deemed submitted.1

22
     IT IS SO ORDERED.
23

24 Dated:        April 21, 2021
                                                                UNITED STATES MAGISTRATE JUDGE
25

26
27   1
      See Standing Order in Light of Ongoing Judicial Emergency in the Eastern District of California, and General
     Orders in the Eastern District of California regarding COVID-19 Emergency available at:
28   http://www.caed.circ9.dcn/index.cfm/iCAED/coronavirus-covid-19-guidance/
                                                            1
     Case 1:19-cv-01523-AWI-SAB Document 67 Filed 04/21/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                     2
